Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 06/17/2020. The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-3, 5-11, 14, 15 and 19-21 are pending in this application; and, claims 1, 19 and 21 are independent claims. Claims 4, 12, 13 and 16-18 have been cancelled; and claims 1-3, 5, 14 and 19 have been amended. This action is made Final.

Claim Objections
Claim 21 is objected to because of the following informalities:  it is unclear whether claims 21 is intended to be a system, medium or method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generating a context-sensitive debriefing scene from two distinct images in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim element “modules” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The portion of the specification that supports the modules claimed in claim 19 are limited based on mapping of the module to the structure in the specification. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 5, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1) and Bacus et al. (“Bacus”, US 20160037139 A1).
As per claim 1, Funk teaches a method for generating a context-sensitive examination/debriefing scene from two distinct image feeds of a training session completed on an interactive simulation system having a tangible apparatus/instrument (Abstract; para [0026-0027, 0073]: scene is generated from a first image feed that show a participant/trainee’s body movements and swing arcs of the apparatus/club and a second image feed that show the trainee’s club shaft angle wherein different portions of a single image feed from a camera may represent and be treated as distinct image feeds) the method comprising:
during the session, recording/logging dynamic data generated by actions performed by a participant/trainee on the tangible instrument (para [0048, 0053, 0088-0089]: recording of the student golfer/trainee); 

a view of at least one of the trainee and the system during the first period from a perspective different from a selected perspective (student/trainee golf swing event at a first time from a face-on view/perspective fig. 1A different from a selected downline view/perspective second time fig. 3A); 
and a view of at least one of the trainee and the system during the second period from the selected perspective (selected downline view/perspective of fig. 3A); and
providing the generated debriefing scene for display within a graphical user interface (para [0072]: processing for later review).
Funk does not explicitly disclose processing dynamic data to detect an occurrence of a predetermined event separating a first and second period of a session, selecting a perspective as a function of the predetermined event separating the first and second period of the session and processing image feeds as a function of the selected perspective to generate a debriefing scene wherein the scene presents a view of at least one of a participant during a first period from a perspective different from the selected perspective and a view of at least one of the participant during the second period from the selected perspective. However, Bacus in the analogous art of video track storage for replay, review and analysis teaches: processing dynamic data to detect an occurrence of a predetermined event separating a first and second period of a session and selecting a perspective as a function of the predetermined event separating the first and second period of the session (para [0055]: selecting a perspective in accordance with player or participant movement/event) as well as processing image feeds as a function of the selected perspective to generate a debriefing scene wherein the scene presents a view of at least one of a participant during a first period from a perspective different from the selected perspective and a view of at least one 
As per claim 2, the modified Funk teaches the method of claim 1. The modified Funk further teaches generating two distinct image feeds from at least one of rendered images of a computer generated environment and one or more image feed recordings made during the session (Funk: Abstract; para [0026-0027, 0073]: recording for replay from different portions of a single image feed from a camera may represent and be treated as distinct image feeds). 
As per claim 3, the modified Funk teaches the method of claim 1. The modified Funk further teaches recording at least one image feed from multiple perspective selections during the session along the session timeline, the selected perspective is one of the multiple perspectives (Bacus: figs. 13A-14: para [0055-0056]). 
As per claim 5, the modified Funk teaches the method of claim 1. The modified Funk further teaches receiving the predetermined event and receiving a selection of the second point of view from a monitoring or debriefing station (Bacus: figs. 13A-14: para [0055-0056]: selection made in response to sensors detecting movement). 
As per claim 6, the modified Funk teaches the method of claim 1. The modified Funk further teaches the system is an interactive computer simulation station and the one or more tangible instruments allow the user to control a virtual simulated element in a computer generated 
As per claim 21, Funk teaches a memory having computer-readable instructions stored thereon for debriefing a session from a user in a system, which when executed by a processing unit of the system configure the processing unit to: during the session, recording/logging dynamic data generated by actions performed by a participant/trainee on the tangible instrument (para [0048, 0053, 0088-0089]: recording of the student golfer/trainee); 
processing the image feeds to generate the debriefing scene (para [0072]: processing for later review), wherein the scene presents: 
a view of at least one of the trainee and the system during the first period from a perspective different from a selected perspective (student/trainee golf swing event at a first time from a face-on view/perspective fig. 1A different from a selected downline view/perspective second time fig. 3A); 
and a view of at least one of the trainee and the system during the second period from the selected perspective (selected downline view/perspective of fig. 3A); and
providing the generated debriefing scene for display within a graphical user interface (para [0072]: processing for later review).
Funk does not explicitly disclose selecting a perspective as a function of a predetermined event separating a first and second period of a session and processing image feeds as a function of the selected perspective to generate a debriefing scene wherein the scene presents a view of at least one of a participant during a first period from a perspective different from the selected perspective and a view of at least one of the participant during the second period from the selected perspective. However, Bacus in the analogous art of video track storage for replay, review and analysis teaches: processing dynamic data to detect an occurrence of a predetermined event separating a first and .
5.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1), Bacus et al. (“Bacus”, US 20160037139 A1) and Gur et al. (“Gur”, US 20070236366 A1).
As per claim 7, the modified Funk teaches the method of claim 6. The modified Funk does not disclose an interactive computer simulation station is a flight simulator training station related to a simulated aircraft and one or more tangible instruments comprise elements of a replicated aircraft cockpit and the virtual simulated element is a simulated aircraft. However, Gur in the analogous art of simulation teaches an interactive computer simulation station is a flight simulator training station related to a simulated aircraft and one or more tangible instruments comprise elements of a replicated aircraft cockpit and the virtual simulated element is a simulated 
As per claim 8, the modified Funk teaches the method of claim 1. The modified Funk does not disclose an aircraft and one or more tangible instruments comprise elements of an aircraft cockpit. However, Gur in the analogous art of simulation teaches an aircraft and one or more tangible instruments comprise elements of an aircraft cockpit (para [0077, 0122, 0149, 0161, 0163, 0197, 0359, 0363, 0378, 0384, 0385, 0389, 0391, 0409]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gur with the teachings of the modified Funk. One having ordinary skill in the art would have been motivated to combine such simulation in order to extend debriefing to the flight field for training purposes. 
6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1), Bacus et al. (“Bacus”, US 20160037139 A1) and O’Connor et al. (“O’Connor”, US 20120259508 A1). 
As per claim 9, the modified Funk teaches the method of claim 1. The modified Funk does not disclose prior to displaying and after completion of the session, loading the dynamic data at a debriefing station. However, O’Connor in the analogous art of recording sessions teaches prior to displaying and after completion of the session, loading the dynamic data at a debriefing station (para [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Connor with the teachings of the modified Funk. One having ordinary skill in the art would have been motivated to combine such sessions in order to reproduce data retrieved from the mission recorder. 
(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1), Bacus et al. (“Bacus”, US 20160037139 A1) and O’Connor et al. (“O’Connor”, US 20120259508 A1) as applied to claim 9, and further in view of Gur et al. (“Gur”, US 20070236366 A1). 
As per claim 10, the modified Funk teaches the method of claim 9. The modified Funk does not disclose detection of the predetermined event in the dynamic data is performed after completion of the session in real-time priority processing at the debriefing station. However, Gur in the analogous art of simulation teaches detection of the predetermined event in the dynamic data is performed after completion of the session in real-time priority processing at the debriefing station (para [0392]: monitoring the flight post-mission debrief at an instructor’s station). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gur with the teachings of the modified Funk. One having ordinary skill in the art would have been motivated to combine such simulation in order to extend debriefing to the flight field for training purposes. 
8.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1), Bacus et al. (“Bacus”, US 20160037139 A1) and Prayle et al. (“Prayle”, US 20160381290 A1).	
As per claim 11, the modified Funk teaches the method of claim 1. The modified Funk does not explicitly disclose prior to displaying, in non-real-time priority processing and after completion of a session and, associating each of a plurality of predetermined events in dynamic data with one or more of the image feeds along a session timeline, a plurality of predetermined events comprising a predetermined event. However, Prayle teaches prior to displaying, in non-real-time priority processing and after completion of a session and, associating each of a plurality of predetermined events in dynamic data with one or more of the image feeds along a session 
As per claim 19, Funk teaches a debriefing system for generating a context-sensitive debriefing scene from two distinct image feeds of a training session completed on an interactive simulation system having a tangible instrument comprising a tracking module that during the session, records/logs dynamic data generated by actions performed by a participant/trainee on the tangible instrument (para [0048, 0053, 0088-0089]: recording of the student golfer/trainee); 
processing the image feeds to generate the debriefing scene (para [0072]: processing for later review), wherein the scene presents: 
a view of at least one of the trainee and the system during the first period from a perspective different from a selected perspective (student/trainee golf swing event at a first time from a face-on view/perspective fig. 1A different from a selected downline view/perspective second time fig. 3A); 
and a view of at least one of the trainee and the system during the second period from the selected perspective (selected downline view/perspective of fig. 3A); and
providing the generated debriefing scene for display within a graphical user interface (para [0072]: processing for later review).
Funk does not explicitly disclose selecting a perspective as a function of a predetermined event separating a first and second period of a session and processing image feeds as a function of 
However, Funk and Bacus do not explicitly disclose the feature of recording a plurality of image feeds related to the session along the session timeline. However, Prayle teaches recording a plurality of image feeds related to the session along the session timeline (fig. 9; para [0100, 0107, 0113]: e.g. selection of first point of view 910 and second point of view 911 involving timeline elements 802E and 804E). It would have been obvious to one of ordinary skill in the art before the .
9.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1) and Bacus et al. (“Bacus”, US 20160037139 A1) and Oh (US 20060132482 A1).As per claim 14, the modified Funk teaches the debriefing method of claim 1. The modified Funk does not disclose defining a second point of view, a transition scene is generated from a first point of view towards the second point of view. However, Oh in the analogous art of viewing perspectives teaches defining a second point of view, a transition scene is generated from a first point of view towards the second point of view (para [0106]: morphing transition from one scene to the next). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of the modified Funk. One having ordinary skill in the art would have been motivated to combine in order to provide video effect. 
As per claim 15, the modified Funk teaches the method of claim 14. The modified Funk further teaches rendered images from a virtual representation of the system (Oh: para [0106]: virtual space). 
10.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (“Funk”, US 20060247070 A1), Bacus et al. (“Bacus”, US 20160037139 A1), Prayle (“Prayle”, US 20160381290 A1)  and Gur et al. (“Gur”, US 20070236366 A1).
As per claim 20, the modified Funk teaches the system of claim 19. The modified Funk does not disclose an interactive computer simulation station is a flight simulator training station related to a simulated aircraft and one or more tangible instruments comprise elements of a . 

Response to Arguments
	Applicant's arguments filed 06/17/2020 have been fully considered as a whole but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
	
/Le Nguyen/				
Patent Examiner 			
March 20, 2021
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174